Allowable Subject Matter
Claim 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  Although there are many prior art electronic devices that can provide user interfaces for organizing, viewing and selecting applications but those prior art devices lack incorporating several features as claimed in the current invention. The current claimed invention incorporates a user interface in a first , second and third states;  the current claimed invention also incorporates determining whether a first gesture  or a second gesture  have been met. The current claimed invention further  incorporates a criterion that is satisfied when the first input portion is followed by a second input portion that is included in the first gesture and not the second gesture, using the first animation portion to transition to displaying the first user interface response on the display. 
Further prior art searches failed to produce any relevant results. Thus,  the above claims   are allowed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
 

CONCLUSION
 
 	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and  the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173